 



Exhibit 10.1

[KLA-Tencor Letterhead]

Option Grant

     
To:
  Outside Board of Director Member
Date:
  [    ]

We are pleased to inform you that in accordance with the terms of the “1998
Outside Director Option Plan” you have been granted Non-Qualified Stock Option,
number XXXXXX, in the amount of 2,500 shares of KLA-Tencor Corporation common
stock at $XX.XX per share. The date of grant of the option is [    ].

100% of the shares under this option are fully vested and are exercisable on
[    ].

The option will expire on [    ]. Any vested options not exercised on or prior
to the expiration date shall expire and may not be exercised. These options will
remain exercisable for 30 days from the date you terminate as a Board Member of
the company. The grant of the Option and the issuance of Shares upon exercise of
the Option are subject to compliance with all of the applicable requirements of
all federal, state, local, or other laws or regulations with respect to such
options.

For the other terms and conditions relating to your stock option, please see the
1998 Outside Director Option Plan Document as previously furnished.

Your Option may not be amended orally. It can only be amended by means of a
written or electronically transmitted agreement between you and the company.
Questions should be directed to Tracy Laboy at (408) 875-7131

THIS MEMO IS YOUR OFFICIAL NOTIFICATION OF THIS STOCK GRANT. NO ADDITIONAL
DOCUMENTATION WILL BE SENT TO YOU CONCERNING THIS GRANT.

